  Case 19-80173        Doc 34       Filed 11/27/19 Entered 11/27/19 14:57:34          Desc Main
                                      Document     Page 1 of 1

               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

IN RE:                                        )
                                              )
QUINTON DOLAN CHISM,                          )       Case No. 19-80173
                                              )       Chapter 7
                          Debtor.             )

                                        REPORT OF SALE

The trustee, Nina R. Gougis, submits the following report regarding the sale of the bankruptcy
estate’s interest in real estate commonly known as 608 S. 4th St., Pekin, Illinois 61554:
   1. The sale of the above described Real Estate which was the subject of a Motion for Sale of
         Real Estate filed on June 3, 2019 as doc. #15 was not successfully sold at auction.
   2. A Trustee’s Deed vesting the property to the mortgage lender SLS d/b/a Federal Home
         Loan Mortgage Corporation, has been prepared and a “carve-out” will be paid to the
         trustee in the amount of $7,500, as noted in accordance with the Motion to Sell.


WHEREFORE, the trustee prays that the above Report of Sale be approved.
                                        By:    /s/ Nina R. Gougis
                                              Chapter 7 Trustee

                                        CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that, on this 27th day of November 2019, I caused a copy

of the foregoing document to be served upon all interested parties by electronic notice through the

Bankruptcy Court’s ECF/CM.

                                              /s/ Nina R. Gougis
                                              Chapter 7 Trustee
Nina R. Gougis
Chapter 7 Bankruptcy Trustee
P.O. Box 5693
Peoria, Illinois 61601
Phone: (309) 282-6325
Fax: (309) 279-5214
Email: trusteegougis@gmail.com



                                                  1
